Citation Nr: 0211141	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-29 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial disability evaluation higher than 
40 percent for  fibromyalgia/myofascial pain syndrome 
involving the thoracic spine.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to April 
1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which, among other things, 
assigned an initial noncompensable disability evaluation for 
the veteran's myofascial syndrome involving the thoracic 
spine.  The RO increased the disability evaluation to 10 
percent in a February 1998 rating decision, but the veteran 
continued his appeal.

The issue of entitlement to a higher initial evaluation was 
originally before the Board in December 1998.  The Board 
denied that claim and the veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 1999, upon joint motion of the veteran and the 
Secretary, the Court vacated the Board's December 1998 
decision and remanded the issues on appeal for further 
consideration.  In August 2000, the Board resolved the issue 
of entitlement to an earlier effective date for the grant of 
service connection for a thoracic back injury, but remanded 
the issue of entitlement to a higher initial rating for that 
disability to the RO in order for additional development to 
be performed.

The RO successfully completed all requested development and, 
in a February 2002 rating decision, granted an initial rating 
of 40 percent for the veteran's thoracic spine disability.  
The veteran continued his appeal.  As such, this matter is 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has degenerative disc disease of the 
cervical, thoracic, and lumbar spine.  He also has 
fibromyalgia with point tenderness, irritable bowel syndrome-
like symptoms, depression, generalized musculoskeletal pain, 
fatigue, stiffness, and mood disturbances.  His fatigability 
and lack of endurance of the thoracic spine are due to 
fibromyalgia.

3.  The evidence in this case does not show an exceptional or 
unusual disability picture with respect to the service-
connected thoracic spine disability under consideration so as 
to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation higher 
than 40 percent for fibromyalgia/myofascial pain syndrome 
involving the thoracic spine have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5025 (2001).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.321(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)]. 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the veteran's claim on appeal has 
proceeded in accordance with the provisions of the law and 
regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
of the efforts undertaken by the RO to develop his claim on 
appeal and the RO's expectations of the veteran to assist in 
developing the claim in a letter dated in November 2000.  The 
veteran was also notified of the partial grant of benefits in 
a May 2002 supplemental statement of the case and the 
evidence required for a total grant of benefits sought.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim. 

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining medical evidence and affording him physical 
examinations.  It appears that the extensive medical records 
known and available have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  The Board additionally notes 
that the veteran and his representative have been accorded 
ample opportunity to present evidence and argument in support 
of the veteran's claim.  The veteran participated in the 
development of his claim by providing the names and addresses 
of health care providers and in November 2000, he advised the 
RO that all medical records had been obtained and he 
continued treatment with only two providers.  The RO obtained 
medical treatment records through February 2002.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran in the development of his 
claim on appeal.   As such, no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's thoracic spine disability has been evaluated 
under 38 C.F.R. Section 4.71a, Diagnostic Code 5025, which 
sets forth the criteria for rating fibromyalgia.  The veteran 
has been assigned the highest available rating under this 
diagnostic code.  Specifically, a 40 percent evaluation is 
assigned when there is evidence of fibromyalgia with 
constant, or nearly so, widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, which are refractory to therapy.

Thoracic spine disabilities may also be evaluated using the 
criteria of Diagnostic Codes 5288, 5291, and 5293.  In order 
for evaluations higher than 40 percent to be assigned, there 
must be evidence of complete bony fixation, or ankylosis, of 
the spine (Diagnostic Code 5286), or pronounced 
intervertebral disc syndrome (Diagnostic Code 5293).  
Pronounced intervertebral disc syndrome is defined in 
Diagnostic Code 5293 as persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.

The evidence of record clearly shows that the veteran has 
severe impairment as a result of his thoracic spine 
disability.  He has been treated on a regular basis for 
complaints of generalized weakness and fatigue, chronic low 
back pain, chronic cervical pain, diarrhea and constipation, 
and depression.  The Board notes that the veteran has a major 
depressive disorder which is service-connected and rated as 
100 percent disabling by VA.  

Physical examination of the veteran consistently shows some 
tenderness in the thoracic spine, slight limitation of motion 
in the spine, intact senses, normal motor strength, and 
occasional dull deep tendon reflexes.  There is no evidence 
of sciatic neuropathy, muscle spasm, or absent ankle jerk.  
He is treated for myofascial pain, fibromyalgia, lumbar and 
cervical facet arthropathy, and sacroiliitis; the veteran's 
depression, including complaints of insomnia, is treated in 
the mental health clinic.

The veteran asserts that he is totally disabled because of 
his back pain, that his back pain causes his depression and 
sleep problems.  His treatment records, however, suggest that 
it is not just his back disability that limits his 
activities.  For example, in April 2001, the veteran 
presented for treatment of his right hamstring, stating that 
he must have worked more than usual and overstretched his 
hamstring.  The veteran has also reported on many occasions 
that his back pain had been maintained at a level of four to 
five on a scale of one to ten with ten being the worst.  This 
subjective assessment by the veteran suggests that his back 
does not always cause debilitating pain.

VA psychiatric examination performed in May 1994, resulted in 
a finding that the veteran's disability was a result of 
symptoms of both dysthymia and fibromyalgia.  The examiner 
even encouraged the veteran to seek employment that would not 
be physically challenging.  VA examination in January 2002, 
resulted in a finding that the veteran had an additional ten 
percent loss of function during flare-ups of his back pain, 
but there was no finding of complete disability due to a back 
disorder.  At that time, the veteran was diagnosed as having 
degenerative disc disease of the cervical, thoracic, and 
lumbar spine as well as fibromyalgia with point tenderness, 
irritable bowel syndrome-like symptoms, depression, 
generalized musculoskeletal pain, fatigue, stiffness, and 
mood disturbances, and the examiner further opined that the 
veteran's fatigability and lack of endurance of the thoracic 
spine was due to fibromyalgia.

Following a complete review of the evidence of record, 
including the extensive medical treatment record, the Board 
finds that the veteran meets the criteria for the highest 
rating in the schedule of ratings for fibromyalgia, which is 
40 percent under Diagnostic Code 5025.  A higher schedular 
evaluation is not available for assignment as there is no 
evidence of ankylosis or pronounced intervertebral disc 
syndrome.  The Board notes that 38 C.F.R. Sections 4.40 and 
4.45 require the Board to consider the veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by the veteran.  In accordance 
therewith, and in accordance with 38 C.F.R. Section 4.59, 
which requires consideration of painful motion with any form 
of arthritis, the veteran's reports of pain and fatigability 
were considered in conjunction with the limitation of motion 
diagnostic codes.  Those diagnostic codes, however, do not 
allow for the assignment of a disability evaluation higher 
than 40 percent absent a showing of ankylosis.  Consequently, 
the Board finds that the schedular criteria for an initial 
disability evaluation higher than 40 percent have not been 
met.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected back disability, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings, 
and the Board has been similarly unsuccessful.  "An 
exceptional case includes such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not required frequent periods of 
hospitalization for his thoracic spine disability; his 
hospitalizations have been for psychiatric impairment.  As 
noted above, the veteran was found to be disabled because of 
symptoms of both his physical and mental impairments.  
Treatment records are void of any finding of exceptional 
limitation due to the thoracic spine disability beyond that 
contemplated by the schedule of ratings.  While the record 
reflects that the veteran appears to be unemployed, it also 
shows that he is predominantly limited by depression.

The Board does not doubt that limitation caused by 
generalized musculoskeletal pain and fatigue would have an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

Consequently, the Board finds that the currently assigned 40 
percent evaluation for the veteran's thoracic spine 
disability contemplates the symptoms demonstrated in his 
medical records.  There is no evidence, clinically or 
otherwise, which demonstrates or even suggests anything 
exceptional or unusual about the veteran's service-connected 
thoracic spine disability which is not contemplated in the 
criteria in the VA schedule of ratings.

In short, although in no way diminishing the severity of the 
veteran's thoracic spine disability, the Board does not 
believe that the veteran presents an exceptional or unusual 
disability picture with regard to this disability.  In 
essence, the Board finds that the evidence does not show that 
the veteran's thoracic spine disability causes marked 
interference with employment, results in frequent periods of 
hospitalization or is so exceptional, clinically or 
otherwise, as to render impractical the application of the 
regular schedular standards.  Accordingly, the Board 
determines that referral for consideration of an 
extraschedular rating for the veteran's fibromyalgia/ 
myofascial pain syndrome involving the thoracic spine 
pursuant to 38 C.F.R. Section 3.321(b)(1) is not warranted.  


ORDER

An initial disability evaluation higher than 40 percent for 
fibromyalgia/myofascial pain syndrome involving the thoracic 
spine is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

